Case 1:18-cr-00681-WFK Document 136 Filed 08/16/19 Page 1 of 3 PageID #: 3457



                                                  U.S. Department of Justice

                                                  United States Attorney
                                                  Eastern District of New York
                                                  271 Cadman Plaza East
                                                  Brooklyn, New York 11201


                                                  August 16, 2019


By ECF and Email

Michael Schachter, Esq.
Randall W. Jackson, Esq.
Casey Donnelly, Esq.
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019-6099

                       Re:    United States v. Jean Boustani, et al.
                              Criminal Docket No. 18-681 (WFK)

Dear Counsel:

                Pursuant to Rules 16(a)(1)(G) and 26.1 of the Federal Rules of Criminal Procedure,
we write to provide notice that the government may call the Honorable Helena Susano as a foreign
law expert in the above-referenced case. Specifically, we may call Judge Susano at a pretrial
hearing to testify regarding the relevant aspects of the laws of the Republic of Mozambique
(“Mozambique”) relating to anti-corruption and bribery of public officials. 1 The government
reserves the right to substitute this expert with another expert witness, and will timely advise the
defense of any changes in witnesses. We make the following disclosures pursuant to Rules
16(a)(1)(G) and 26.1, and we request expert witness disclosure from you pursuant to Rules
16(b)(1)(C) and 26.1.

    •   Qualifications: Judge Susano has been a judge assigned to the Central Instance of the
        District Court for Lisbon Portugal since 2001, and a faculty member at the Center for
        Judicial Studies since 2014. Judge Susano’s training and professional experience are in
        criminal law in Portugal and in African countries whose official language is Portuguese,
        including Mozambique. Since 2016, Judge Susano has been the Coordinator of the

1Please be advised that the government intends to raise any issues relating to the laws of
Mozambique as issues of foreign law pursuant to Rule 26.1, and to request that the Court resolve
any foreign law determinations as a matter of law before trial, while considering any relevant
materials or sources, including the statutes of Mozambique referenced herein, as well as related
materials and live testimony and/or affidavits.
Case 1:18-cr-00681-WFK Document 136 Filed 08/16/19 Page 2 of 3 PageID #: 3458
Defense Counsel
August 16, 2019
Page 2 of 3

        Criminal Section at the Center for Judicial Studies and has written and spoken extensively
        on criminal procedure and laws, including anti-corruption, money laundering and the
        criminal and procedural law of Mozambique. As part of her experience, Judge Susano has
        taught courses in Mozambique in the areas of criminal law and procedure, as well as money
        laundering and corruption. Judge Susano has also authored numerous articles and
        publications, including on the criminal law of Mozambique. Judge Susano’s testimony
        would be based on her training, education, and experience as described in her curriculum
        vitae, a copy of which is enclosed as Exhibit A,2 as well as her review of relevant material,
        including Mozambique’s constitution, its laws and regulations, court decisions, scholarly
        publications.

    •   Testimony: If called as a witness, Judge Susano is expected to testify about the scope,
        elements, and application of the anti-corruption and bribery laws in Mozambique from
        2010 to the present, including: Articles 6, 19-20, 22-23, 63, 104, 105, 318, 321-323 & 327
        of the Penal Code (“1886 Penal Code”); Articles 2, 64, 501-503 & 522 of Law No. 35/2014
        (“2015 Penal Code”); Articles 1, 2 & 8 of Law No. 7/98; Articles 2, 7, 8, 9 & 11 of Law
        No. 6/2004; Articles 1, 3-4, 29-32, & 40-41 of Law No. 16/2012; Articles 15 & 20 of Law
        No. 17/91; Article 2 of Law No. 15/91; Articles 3 & 17 of Law No. 6/2012; Article 103 of
        Law No. 7/2012; Articles 2 & 19 of Law No. 3/2018; and Law No. 2/81. A copy of the
        original Portuguese version of each statute will be provided, along with a certified
        translation of the relevant provisions.

        We expect that Judge Susano would testify that Mozambican law criminalizes both the
        solicitation or acceptance of a bribe by a public official and the bribery of public officials,
        as provided in the statutes identified above, particularly Articles 64 & 501-503 of the 2015
        Penal Code, Articles 318 & 321 of the 1886 Penal Code, Law No. 6/2004 and Law No.
        7/98. We would also expect Judge Susano to testify regarding the types of individuals who
        would be considered to be public officials under Mozambican law, as well as the
        characteristics of entities that would be considered to be part of the government under
        Mozambican law.

    •   Testimony Bases and Reasons: The bases and reasons in support of Judge Susano’s
        testimony are her training and experience in matters of Mozambican law, as described
        above, as well as the relevant statutes, including those cited herein.




2
  Exhibit A is comprised of Judge Susano’s curriculum vitae in Portuguese, along with a certified
translation.
  Case 1:18-cr-00681-WFK Document 136 Filed 08/16/19 Page 3 of 3 PageID #: 3459
  Defense Counsel
  August 16, 2019
  Page 3 of 3



                 Please let us know if you have any questions, or would like to further discuss any
  matters raised above.

                                                      Very truly yours,

        DEBORAH L. CONNOR                             RICHARD P. DONOGHUE
        Chief, Money Laundering &                     United States Attorney
        Asset Recovery Section
        Criminal Division
        U.S. Department of Justice


  By:               /s/                       By:                  /s/
        Margaret A. Moeser                            Mark E. Bini
        Trial Attorney                                Hiral Mehta
        (202) 598-2345                                Assistant U.S. Attorneys
                                                      (718) 254-8761/6418

        ROBERT A. ZINK
        Chief, Fraud Section
        Criminal Division
        U.S. Department of Justice


By:                /s/
        Katherine Nielsen
        Trial Attorney
        (202) 616-5672


  Enclosure

  cc: Clerk of the Court (via ECF) (w/o enclosures)
